Citation Nr: 0214951	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  00-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The appellant had reserve service with the United States 
Coast Guard, with a period of active duty for training for 
one day on July 1, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO found 
that the appellant had not submitted new and material 
evidence sufficient to reopen his claim seeking entitlement 
to service connection for a low back disorder.  The appellant 
perfected a timely appeal of the RO's January 2000 decision.

In April 2001 the appellant's case came before the Board of 
Veterans' Appeals (Board) on the same issue of whether new 
and material evidence had been submitted sufficient to reopen 
the claim of entitlement to service connection for a low back 
disorder.  The Board concluded that new and material evidence 
had not been submitted sufficient to reopen the appellant's 
claim, and the claim remained denied.  The Board entered the 
decision in this case on April 24, 2001.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2001 joint motion to 
the Court, the parties (the appellant and the VA Secretary) 
requested that the April 2001 Board decision be vacated and 
the matter remanded for readjudication in light of the 
recently enacted Veterans Claims Assistance Act.  By a 
January 2002 order, the Court granted the joint motion, and 
the matter has since been returned to the Board for 
compliance with directives of the motion.


FINDINGS OF FACT

1.  In October 1998, the RO denied the appellant's request to 
reopen the claim of entitlement to service connection for a 
low back disorder.  The appellant did not initiate an appeal 
of this adverse rating action.

2.  Evidence added to the record since the October 1998 
rating decision does not bear directly and substantially upon 
the subject matter now under consideration (i.e., whether the 
appellant incurred a low back disorder during his period of 
active duty for training on July 1, 1957) and when considered 
alone or together with all of the evidence both old and new, 
has no significant effect upon the fact previously 
considered.


CONCLUSIONS OF LAW

1.  The RO decision of October 1998 denying reopening of a 
claim for service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence submitted since the October 1998 RO decision 
is not new and material and the claim for service connection 
for a low back disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the appellant has received the 
degree of notice which is contemplated by law.  In this 
regard, by way of the January 2000 appealed decision in this 
case, the May 2000 statement of the case, and VA 
correspondence with the appellant in February and May 2000, 
the appellant was put on notice that his claim for service 
connection for a low back disorder was recently denied by way 
of an unappealed and final rating action of October 1998, 
thus requiring him to now submit new and material evidence to 
reopen that claim.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (holding new and material evidence is evidence not 
previously submitted, cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim).  By way of the aforementioned 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  In this 
manner, VA more narrowly assessed and articulated for the 
appellant his obligation to provide any remaining outstanding 
evidence, if existent, necessary for purposes of adequately 
satisfying the appropriate regulatory requirements for 
reopening a previously denied claim in addition to that 
evidence which was necessary for establishing service 
connection.  The appealed rating decision and statement of 
the case also provided the appellant with the overall 
rationale for not granting his initial application to reopen 
his previously denied claim as well as his merits-based claim 
seeking entitlement to service connection for a low back 
disorder.

Following the RO's issuance of a January 2000 rating decision 
and subsequent May 2000 statement of the case, the Board 
provided the veteran with its April 2001 decision.  Although 
the Board's April 2001 decision has no adjudicatory authority 
due to the Court's order for vacatur, in that decision, the 
Board informed the appellant of his obligation to submit new 
and material evidence which specifically tended to show the 
presence of a currently existing low back disorder with onset 
during the appellant's period of active duty for training.  
The appellant was also informed in more recent VA 
correspondence dated in August 2002 that he could submit 
additional argument in support of his claim seeking to reopen 
his previously denied claim of entitlement to service 
connection for a low back disorder.  In response, the 
appellant submitted a letter, received by VA in October 2002, 
indicating he had no additional evidence to submit in regards 
to his pending claim.  The Board finds, therefore, that VA 
has adequately fulfilled its obligation to inform the veteran 
of evidence not previously provided to VA but necessary for 
purposes of reopening his previously denied claim, in 
addition to that evidence which is necessary in order to 
fairly decide the merits of the appellant's claim of 
entitlement to service connection for a low back disorder.

The record also discloses that VA has additionally met its 
duty to assist the appellant in obtaining evidence necessary 
to substantiate both his application to reopen a previously 
denied claim and his claim seeking entitlement to service 
connection.  Most notably, the RO has made reasonable efforts 
to develop the record in that the appellant's military 
personnel and medical records were obtained and associated 
with the claims folder, and they appear to be intact.  Copies 
of the appellant's identified VA and non-VA treatment records 
have likewise been associated with the claims folder.  More 
recently, the appellant has not indicated the existence of 
any other evidence that is relevant to his appeal.  As a 
result, the Board concludes that all relevant data have been 
obtained for determining the outcome of the appellant's 
application to reopen his previously denied claim in addition 
that evidence which is necessary for purposes of rendering a 
decision on the merits of the appellant's claim.  This being 
the case, the Board determines no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Therefore, under the circumstances, VA 
has satisfied both its duty to notify and assist the 
appellant in this case, and adjudication of this appeal 
without remand to the RO for additional consideration under 
the new law poses no risk of prejudice to the appellant.  See 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Accordingly, the appeal is now ready for appellate review.  

II.  New and Material Evidence.

In October 1996 the Board denied the appellant's claim 
seeking entitlement to service connection for a low back 
disorder.  The Board's October 1996 decision was a final 
disallowance of the appellant's claim.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2002).  Such 
decision was affirmed by the United States Court of Appeals 
for Veterans Claims (Court) in a Memorandum Decision dated in 
December 1998.

During the interim period, in April 1998, the appellant 
sought to reopen the claim for service connection for a low 
back disorder.  As such, his application to reopen that claim 
was initiated prior to August 29, 2001, the effective date of 
the amended § 3.156, which redefines the term "material 
evidence" for purposes of reopening a previously denied 
claim.  See 66 Fed. Reg. 45620, 45629-30 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the appellant's 
April 1998 claim to reopen, which is discussed below.  

In October 1998, the RO denied the appellant's April 1998 
application to reopen a claim for service connection for a 
low back disorder on the basis that new and material evidence 
had not been presented.  Specifically, in October 1998, the 
RO determined that there was no new and material evidence 
which disproved an earlier finding that the appellant's 
service medical records were void of any complaints or 
incidents of treatment for an injury to the low back during 
the appellant's period of active duty for training.  In the 
same manner, the RO determined that the appellant's newly 
submitted evidence likewise failed to disprove the Board's 
subsequent October 1996 determination that entitlement to 
service connection for a low back disorder was not warranted 
in the absence of a medical nexus between any low back 
disorder alleged by the appellant and his active duty for 
training on July 1, 1957.  Based on the appellant's failure 
to submit new and material evidence, the RO subsequently 
denied the appellant's application to reopen a claim for 
service connection for a low back disorder.  Within the same 
month, October 1998, the RO notified the appellant of the 
adverse decision concerning his claim, and he was also 
informed of his appellate and procedural rights, but he did 
not initiate an appeal of that decision.  

Because a timely appeal of the RO's October 1998 decision was 
not initiated, the Board presently concludes that the RO's 
October 1998 decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The RO's October 
1998 decision also became the most recent final disallowance 
of the appellant's claim seeking service connection for a low 
back disorder.  However, the law and regulations provide that 
if new and material evidence has been presented or secured 
with respect to a claim which has been disallowed, the claim 
may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in October 1998.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, evidence added to the record since the RO's 
October 1998 rating decision consists of written statements 
from the appellant's friend and a co-worker.  Such statements 
were undated and received by the RO in December 1999.  Based 
on a close and careful review of these written statements, 
the Board determines that new and material evidence has not 
been submitted to warrant a reopening of the appellant's 
claim of service connection for a low back disorder.  While 
the written statements are "new," in that they were neither 
previously of record nor considered in October 1998, none of 
the written statements contain any information regarding the 
appellant's back or any alleged low back injury.  Hence, the 
newly submitted statements are not "material," as they have 
no direct bearing upon the issue of whether the appellant has 
a currently existing low back disorder which was incurred as 
the result of an injury he sustained during his active duty 
for training on July 1, 1957.  In view of the foregoing, the 
Board must conclude that the evidence received subsequent to 
the RO's previous October 1998 decision is not new and 
material for purposes of reopening the appellant's claim of 
entitlement to service connection for a low back disorder. 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  As the claim is not reopened, the Board does not 
reach the merits of the claim, including the application of 
the benefit-of-the-doubt standard.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.102 (2002); see also Butler 
v. Brown, 9 Vet. App. 463, 467 (1993).



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

